Citation Nr: 1431654	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-44 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increase in a 20 percent rating for gout of the right first toe.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to January 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that increased the rating for the Veteran's service-connected gout of the right first toe (listed as arthritis, gout of the right metatarsophalangeal joint of the first toe) from noncompensable (zero percent) to 20 percent, effective April 24, 2006.  By this decision, the RO also denied an increase in a 10 percent rating for a depression/dysthymic disorder.  

A May 2009 RO decision increased the rating for the Veteran's service-connected depression/dysthymic disorder to 30 percent, effective January 22, 2009.  By this decision, the RO also continued a 20 percent rating for the Veteran's service-connected gout of the right first toe.  

A November 2009 RO decision increased the rating for the Veteran's service-connected depression/dysthymic disorder to 50 percent, effective January 22, 2009.  By this decision, the RO also continued a 20 percent rating for the Veteran's service-connected gout of the right first toe.  

A December 2011 RO decision recharacterized the Veteran's service-connected depression/dysthymic disorder as a major depressive disorder, and increased the rating to 70 percent, effective July 6, 2011.  In his July 2010 VA Form 9, as well as in an April 2010 statement, the Veteran had indicated that a 70 percent rating would satisfy his appeal as to the issue of entitlement to an increased rating for his service-connected major depressive disorder.  Therefore, that issue is no longer on appeal.  

In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran was last afforded a VA examination in March 2012 to assess the severity of his service-connected gout.  He was also afforded a VA foot examination in February 2012.  Since those examinations, at a June 2014 Board hearing, the Veteran specifically testified that his service-connected gout of the right first toe had worsened since his last VA examination in March 2012.  The Board notes that the Veteran has not been afforded a VA examination, as to his service-connected gout of the right first toe in well over two years.  Additionally, the record clearly raises a question as to the current severity of his service-connected gout of the right first toe.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Additionally, the Board notes that the Veteran was last issued a supplemental statement of the case addressing the issue of entitlement to an increase in a 20 percent rating for gout of the right first toe in April 2011.  The Board observes that, subsequent to the issuance of the April 2011 supplemental statement of the case, additional medical evidence was obtained, to specifically include the March 2012 VA examination and the February 2012 VA foot examination report in February 2012, both noted above.  

The Board observes that the Veteran has not submitted a waiver with regard to initial RO consideration of the additional medical evidence.  Thus, the case must also be remanded for initial RO consideration of the evidence and for a supplemental statement of the case.  38 C.F.R. 20.1304 (2013); See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for gout of the right first toe since June 2014.  Obtain copies of the related medical records which are not already in the claims folder (to include any treatment records from the Oklahoma City, Oklahoma VA Medical Center).  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his service-connected gout of the right first toe.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All signs and symptoms of his service-connected gout of the right first toe must be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case, which takes into account all evidence submitted since the last supplemental statement of the case (including all evidence submitted directly to the Board), and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

